MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
                                                                     Jun 18 2018, 11:19 am
regarded as precedent or cited before any
court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Shawn M. Saylor,                                         June 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         31A01-1712-CR-2886
        v.                                               Appeal from the Harrison Superior
                                                         Court
State of Indiana,                                        The Honorable Joseph L.
Appellee-Plaintiff.                                      Claypool, Judge
                                                         Trial Court Cause No.
                                                         31D01-1608-F4-538



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 31A01-1712-CR-2886 | June 18, 2018          Page 1 of 5
                                       Statement of the Case
[1]   Shawn M. Saylor appeals his convictions, following a jury trial, for dealing in

      methamphetamine, as a Level 5 felony, and maintaining a common nuisance, a

      Level 6 felony. He presents one issue for our review, namely, whether

      application of the incredible dubiosity rule establishes that there is insufficient

      evidence to support his convictions.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In June 2016, Brian Stem, a confidential informant, told Detective Steve

      Coleman with the Harrison County Sheriff’s Department that he could

      purchase methamphetamine from Saylor. Accordingly, on June 15, Detective

      Coleman initiated a controlled buy between Stem and Saylor.


[4]   On that date, while in the presence of Detective Coleman, Stem placed a phone

      call to Saylor’s phone. During that phone call, Stem asked Saylor what he

      could purchase for $100. Saylor told Stem to come to his house. After the

      phone call ended, officers thoroughly searched Stem and his vehicle and

      equipped him with a video-recording device. Stem then drove to Saylor’s

      home, purchased 0.92 grams of methamphetamine in exchange for $100, and

      left. Stem met Detective Coleman at a predetermined location and delivered

      the methamphetamine to him. The entire transaction was audio and video

      recorded. Subsequently, the State charged Saylor with one count of dealing in



      Court of Appeals of Indiana | Memorandum Decision 31A01-1712-CR-2886 | June 18, 2018   Page 2 of 5
      methamphetamine, as a Level 5 felony, and one count of maintaining a

      common nuisance, a Level 6 felony.


[5]   The trial court held a jury trial on September 19 and 20, 2017. During the trial,

      the State presented as evidence the testimony of Detective Coleman and Stem,

      the video recording of the controlled buy, and the methamphetamine that Stem

      had purchased from Saylor. At the conclusion of the trial, the jury found

      Saylor guilty of both counts, and the trial court entered judgment accordingly

      and sentenced Saylor to an aggregate term of three years in the Department of

      Correction, with one year suspended to probation. This appeal ensued.


                                     Discussion and Decision
[6]   Saylor contends that the State presented insufficient evidence to support his

      convictions. Specifically, Saylor contends that there was insufficient evidence

      because his convictions were based only on the testimony of Stem, which he

      claims was “incredibly dubious.” Under the incredible dubiosity rule, “a court

      will impinge on the jury’s responsibility to judge the credibility of witnesses

      only when it has confronted ‘inherently improbable’ testimony or coerced,

      equivocal, wholly uncorroborated testimony of ‘incredible dubiosity.’” Moore v.

      State, 27 N.E.3d 749, 755 (Ind. 2015) (quoting Tillman v. State, 642 N.E.2d 221,

      223 (Ind. 1994)). “Application of the incredible dubiosity rule is limited to

      cases with very specific circumstances because we are extremely hesitant to

      invade the province of the jury.” Smith v. State, 34 N.E.3d 1211, 1221 (Ind.

      2015). For the incredible dubiosity rule to apply, there must be: “1) a sole

      testifying witness; 2) testimony that is inherently contradictory, equivocal, or
      Court of Appeals of Indiana | Memorandum Decision 31A01-1712-CR-2886 | June 18, 2018   Page 3 of 5
       the result of coercion, and 3) a complete absence of circumstantial evidence.”

       Moore, 27 N.E.3d at 756.


[7]    Here, Saylor specifically contends that Stem’s testimony was incredibly dubious

       because it was contradictory and because Stem “was coerced into conducting

       the controlled buy[.]” Appellant’s Br. at 13. But we agree with the State that

       “the rule of incredible dubiosity is inapplicable to this case[.]” Appellee’s Br. at

       9.


[8]    First, there was not a “sole testifying witness.” Moore, 27 N.E.3d at 756.

       Rather, the State presented the testimony of Detective Coleman, which at least

       partially corroborated Stem’s testimony. Still, Saylor contends that the

       incredible dubiosity rule applies despite Detective Coleman’s testimony because

       Stem “was the sole witness offering the testimony to support the essential

       elements of [Saylor’s] convictions.” Reply Br. at 8. We disagree.


[9]    Detective Coleman testified that Stem called Saylor while in Detective

       Coleman’s presence and asked what he could purchase for $100. Detective

       Coleman also testified that he and another officer thoroughly searched Stem

       and his vehicle, followed Stem to Saylor’s residence, and then met with Stem at

       a predetermined location where Stem gave Detective Coleman a package that

       contained methamphetamine. Accordingly, Stem was not the only witness

       who offered testimony to support the essential elements of Saylor’s convictions.


[10]   Further, there was not “a complete absence of circumstantial evidence” as the

       State presented circumstantial evidence that corroborated the witnesses’

       Court of Appeals of Indiana | Memorandum Decision 31A01-1712-CR-2886 | June 18, 2018   Page 4 of 5
       testimony, including the video recording of the controlled buy. Moore, 27

       N.E.3d at 756. But Saylor contends that “the video does not provide

       independent corroboration of the confidential informant’s testimony.” Reply Br.

       at 9 (emphasis in original).


[11]   While Saylor is correct that the video does not show Saylor hand Stem the

       methamphetamine, our Supreme Court has held that, when evaluating whether

       there exists circumstantial evidence of guilt, we do “not require such

       circumstantial evidence to independently establish guilt.” Smith, 34 N.E.3d at

       1221. And, here, the video recording shows that Stem entered Saylor’s house,

       left money on the table, and exited the house with a package that contained

       methamphetamine. Further, in addition to the video recording, the State

       presented as corroborating evidence the methamphetamine that Stem returned

       to Detective Coleman after the controlled buy.


[12]   Because there was more than one witness who offered testimony to support the

       essential elements of Saylor’s convictions, and because there was not a

       complete lack of circumstantial evidence, the incredible dubiosity rule does not

       apply. Saylor’s arguments on appeal merely seek to have this court reassess the

       weight and credibility of the evidence, which we will not do. The State

       presented sufficient evidence to support Saylor’s convictions.


[13]   Affirmed.


       Robb, J., and Altice, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 31A01-1712-CR-2886 | June 18, 2018   Page 5 of 5